MEMORANDUM **
Haydee Silva Tamayo appeals from the 48-month sentence imposed after her guilty-plea conviction for importing cocaine in violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Tamayo contends that the district court erred by denying a minor role adjustment pursuant to U.S.S.G. § 3B1.2 because the court did not compare her conduct against the conduct of the other participants in the offense. We disagree. The district court judge compared Tamayo’s actions vis-a-vis her recruiters and also concluded that he did not have any additional information about any larger drag organization whereby he could analyze her role.
Moreover, the district court judge found that Tamayo knowingly brought into the United States substantial quantities of narcotics on six occasions. Accordingly, we conclude that the district court did not err by denying Tamayo a minor role downward adjustment. See United States v. Cantrell, 433 F.3d 1269, 1283-84 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.